Citation Nr: 1737723	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to an initial rating in excess of 50 percent prior to March 26, 2014 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to May 1999 and from December 2004 to November 2005.  He served in Iraq during the latter period of active service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim was previously before the Board in December 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of entitlement to an effective date earlier than August 7, 2015 for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU) was previously before the Board in December 2015.  In a June 2016 rating decision an earlier effective date of October 19, 2012 was assigned for the grant of a TDIU.  In October 2015 the Veteran wrote that he was seeking an effective date of October 2012 for TDIU.  Therefore, the benefit sought for this issue has been completely granted and is no longer before the Board.

The issue of an earlier effective date earlier than August 7, 2015 for the grant of a 70 percent rating for PTSD was also before the Board in December 2015.  An October 2015 rating decision proposed changing the effective date of a 70 percent evaluation from March 26, 2014 to August 7, 2015.  A May 2016 rating decision confirmed and continued the March 26, 2014 effective date.  The Veteran wrote in October 2015 that he is seeking at least a 70 percent rating for PTSD from October 2012.  An increased rating from October 2012 will be considered herein as part of the claim for an increased initial rating for PTSD.  Therefore, the issue of an earlier effective date for the grant of a 70 percent evaluation for PTSD is not included as a separate issue in the present decision.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, for the entire claims period.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD prior to March 26, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD from March 26, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2016).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

After reviewing the evidence of record, the Board concludes that the Veteran is entitled to an increased rating of 70 percent prior to March 26, 2014 for PTSD due to occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  At August 2012 private treatment the Veteran said that mood swings and symptoms had gotten worse over the past year.  Symptoms included feeling sad, depressed, difficulty sleeping, feeling tired most of the time, guilt, crying, social isolation, hopelessness, helplessness, worthlessness, difficulty focusing, forgetfulness, loss of interest in activities, and anxiety.  Suicidal thoughts came and went, and he had ideations that he would be better dead.  Fireworks caused flashbacks and sometimes he got so paranoid that he could not sleep because he felt like there was a bomb around.  The Veteran also felt like he was being watched and followed, and he heard voices.  On examination the Veteran avoided direct eye contact, appeared sad and depressed, and had psychomotor retardation.  His speech was low and monotonous, mood was sad and depressed, and he was anxious with incongruent effect.  Concentration and attention span were poor.

The Veteran said at September 2012 VA treatment that he did not like to be out in large crowds or around loud noises, and that seeing garbage on the side of the road put him on high alert because of fear of IEDs.  Most days he woke up and wished he did not have to.  He had thought of ways to die but had no plan or intent to harm himself.  The Veteran also reported bad anger outbursts.

The Veteran's wife wrote in October 2012 that he suffered from major depression, had anxiety issues, and was on alert almost all of the time.  He isolated himself because he felt that someone was always watching him.  She did a lot to care for the Veteran because he was disoriented, confused, and suffered from short-term memory loss.  This included making sure he takes medication, making decisions, laying out his clothes, helping him bathe, setting up appointments, and going to appointments with him.  She needed to comfort and remove him from situations involving crowds or fireworks.  The Veteran watched his surroundings at all times.  An example was that he was on alert when they went to the beach due to people and fear that mounds in the sand were due to bombs.  November 2012 private treatment records state that the Veteran had severe aggressiveness, anhedonia, anxiousness, crying spells, depression, disorganized thinking, disorientation, distractedness, racing thoughts, and stress.  In addition, he had mild crying spells and paranoia.  The Veteran denied suicidal and homicidal ideation and hallucinations.  

The Veteran wrote in January 2013 that he could not go out to eat or to stores because he could not deal with people.  Being outside of his house put him on edge and caused his anxiety to go 'through the roof."  He kept the blinds shut at home and would keep looking out to see if anyone was watching him.  The Veteran no longer had friends and did not do things with his family.  There were times that he woke up confused and not knowing where he was.  The Veteran said at February 2013 VA treatment that his mood had been more depressed and that he lay around sleeping and avoiding others.  He overacted when dealing with his family and was still having nightmares, although they were less frequent.

The Veteran had a VA examination in March 2013 at which it was noted that his symptoms included sleep disturbance, hypervigilance, poor concentration, and social isolation.  The examiner felt that the Veteran had occupational and social impairment with reduced reliability and productivity.  On examination mood was depressed with a constricted, flat affect. Thought content was devoid of suicidal or homicidal ideations, intentions, or plans.  The Veteran said that he had difficulty with memory issues such as appointments and tasks.  His sleep was interrupted by nightmares.

The Veteran said at March 2014 VA treatment that he was irritable.  He was yelling at his children for normal things that they did and picking fights with his wife.  There were nightmares once or twice a week.  He was oriented but reported problems with short term memory.  

The Veteran does not meet the criteria for a 100 percent evaluation for PTSD for the entire claims period because the record does not show total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  August 2012 treatment notes state that insight and judgment were fair.  At the March 2013 VA examination thought processes were logical, coherent, and goal oriented.  He was oriented to person, place, time, and purpose, and insight and judgment were fair.  At March 2014 VA treatment no psychosis was present, and regarding judgment it was noted that he understood the likely outcomes of behavior.  The Veteran said at May 2014 VA psychiatry treatment that his nightmares had decreased in intensity and frequency.  Thought process was normal, linear, and goal oriented, and there were no auditory or visual hallucinations or delusional thoughts.  Judgment was fair, insight limited, and the Veteran was oriented to person, place, situation, and date.  June 2014 VA treatment records indicate that memory was normal, thought process linear and goal oriented, and judgment and insight fair.  

In August 2015 the Veteran had another VA examination.  The examiner felt that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported difficulty getting along with people and said that he rarely left home.  He was no longer able to go into stores during the day because there were too many people.  The Veteran said that he sometimes broke things when he was angry and had thrown a television out of a second story window.  On examination the Veteran was fully oriented.  Affect was flat and mood moderately dysphoric.  The Veteran acknowledged chronic, fleeting suicidal ideation but denied intent or plan.  He denied delusions and hallucinations, and there was no evidence of an underlying thought disorder.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A 70 percent initial rating for PTSD prior to March 26, 2014 is granted.

An initial rating in excess of 70 percent for PTSD from March 26, 2014 is denied. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


